 



EXHIBIT 10.3
MERCHANTS AND MANUFACTURERS BANCORPORATION, INC.
(a Wisconsin corporation)
2006 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Grantee:
Date of Grant:
Number of Restricted Shares:
     Merchants and Manufacturers Bancorporation, Inc. (the “Corporation”) and
the above-named Grantee hereby agree as follows:
     1. Grant of Restricted Shares. The Corporation grants to Grantee the number
of shares (the “Restricted Shares”) of the Corporation’s common stock, par value
$1.00 per share (the “Common Stock “), set forth above, on the terms and
conditions set forth in this Agreement and in the Plan. Promptly following the
execution and delivery of this Agreement by Grantee, the Corporation shall cause
a certificate for the Restricted Shares to be delivered to Grantee containing
the legend set forth in Section 7 below.
     2. Plan. The Restricted Shares are granted under and pursuant to the
Merchants and Manufacturers Bancorporation, Inc. 2006 Stock Incentive Plan (the
“Plan”) and are subject to each and all of the provisions thereof. A copy of the
Plan has previously been furnished or made available to the Grantee. All
capitalized terms not otherwise defined therein shall have the meanings assigned
to such terms in the Plan.
     3. Vesting and Forfeiture of Restricted Shares.
          (a) General Vesting. Subject to the forfeiture provisions of
Section 3(b), the Restricted Shares shall vest as to the percent of Restricted
Shares during the periods specified below (each applicable date of vesting, a
“Vesting Date”). All Restricted Shares which shall have vested are referred to
herein as “Vested Shares.” All Restricted Shares which are not vested are
referred to herein as “Unvested Shares.” Upon vesting, the Restricted Shares
shall no longer be subject to forfeiture pursuant to Section 3(b) of this
Agreement.

      Percentage of Restricted Shares   On or After        

          (b) Forfeiture. The Unvested Shares shall immediately be forfeited to
the Corporation if, prior to the Vesting Date, the Grantee’s employment or other
position with the Corporation or any Subsidiary terminates for any reason,
subject to the discretion of the Board to waive forfeiture as provided in the
Plan. Upon any forfeiture of the Restricted Shares pursuant to this
Section 3(b), Grantee shall have no rights as a holder of such Restricted Shares
and such Restricted Shares shall be deemed transferred to the Corporation, and
the Corporation shall be deemed the owner and holder of such shares.

 



--------------------------------------------------------------------------------



 



     4. Shareholder Rights. Regardless of whether the Restricted Shares are
considered Unvested Shares under the terms of this Agreement, Grantee shall have
all the rights of a shareholder (including voting and dividend rights) with
respect to the Restricted Shares.
     5. Restrictions on Transfer. Grantee shall not sell, assign, transfer,
pledge, encumber or dispose of all or any of his or her Restricted Shares,
either voluntarily or by operation of law, at any time prior to the applicable
Vesting Date. Any attempted transfer of any Restricted Shares in violation of
this Section 5 shall be invalid and of no effect.
     6. Taxes.
          (a) The Corporation’s obligation to deliver the Restricted Shares to
Grantee shall be subject to the satisfaction of all applicable federal, state
and local income and employment tax withholding requirements (“Withholding
Taxes”). Grantee has reviewed with Grantee’s own tax advisors the federal, state
and local tax consequences of this investment and the transactions contemplated
by this Agreement. Grantee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Grantee
understands that Grantee (and not the Corporation) shall be responsible for
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.
          (b) GRANTEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED THAT GRANTEE
MUST DECIDE WHETHER OR NOT TO MAKE AN ELECTION UNDER SECTION 83(b) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITH RESPECT TO THE RESTRICTED SHARES
AND THAT GRANTEE IS SOLELY RESPONSIBLE FOR MAKING OR NOT MAKING A TIMELY SECTION
83(b) ELECTION (AND OBTAINING TAX ADVICE CONCERNING WHETHER AND HOW TO MAKE SUCH
ELECTION). Grantee hereby agrees to deliver to the Corporation a signed copy of
any document he or she may execute and file with the Internal Revenue Service
evidencing a section 83(b) Election, and to deliver such copy to the Corporation
prior to, or promptly upon, such filing, accompanied by a cash payment in the
amount the Corporation anticipates is required to fulfill the Withholding Taxes.
          (c) Grantee agrees to promptly make a cash payment to the Corporation
of any Withholding Taxes to the Corporation when due. Grantee further agrees
that the Corporation may withhold from Grantee’s wages or other remuneration the
appropriate amount of Withholding Taxes (to the extent not covered by Grantee’s
cash payment to the Corporation). Grantee further agrees that, if the
Corporation does not withhold an amount from Grantee’s wages or other
remuneration sufficient to satisfy the withholding obligation of the
Corporation, Grantee will make reimbursement on demand, in cash, for the amount
underwithheld.
     7. Legend. The share certificate evidencing the Restricted Shares issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable federal or state securities laws) and the Corporation
may issue stop-transfer instructions with its transfer agent in connection with
such legend:
          “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) OF THE MERCHANTS AND MANUFACTURERS BANCORPORATION, INC 2006 STOCK
INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE AT THE OFFICES OF MERCHANTS AND MANUFACTURERS
BANCORPORATION, INC., 5445 SOUTH WESTRIDGE DRIVE, NEW BERLIN, WISCONSIN 53151.”
          The legend set forth above shall be removed from the certificates
evidencing the Restricted Shares upon the Vesting Date unless such Restricted
Shares have been forfeited prior to the Vesting Date pursuant to Section 3
above.
     8. Shareholder Approval. The Plan was approved by the affirmative vote of
the holders of a majority of the issued and outstanding shares of Stock of the
Corporation at the annual meeting of shareholders held on May 16, 2006.

 



--------------------------------------------------------------------------------



 



     9. No Right to Continued Employment or Services. This grant shall not
confer upon the Grantee any right with respect to continuance of employment or
other position by the Corporation or any Subsidiary, nor shall it interfere in
any way with the right of the Corporation or any Subsidiary to terminate such
employment or position at any time.
     10. Miscellaneous.
          (a) Entire Agreement. This Agreement and the Plan together constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof, and there have been and are no restrictions,
promises, agreements or covenants between the parties other than those set forth
or provided for herein.
          (b) Amendment or Modification. No term or provision of this Agreement
may be amended, modified or supplemented orally, but only by an instrument in
writing signed by the party against which or whom the enforcement of the
amendment, modification or supplement is sought.
          (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (d) Governing Law. This Agreement shall be governed by the internal
laws of the State of Wisconsin as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.
          (e) Provisions Consistent with Plan. This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference. In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.
          (f) Addresses. All notices or statements required to be given to
either party hereto shall be in writing and shall be personally delivered or
sent, in the case of the Corporation, to its principal business office and, in
the case of Grantee, to Grantee’s address as is shown on the records of the
Corporation or to such address as Grantee designates in writing. Notice of any
change of address shall be sent to the other party by registered or certified
mail. It shall be conclusively presumed that any notice or statement properly
addressed and mailed bearing the required postage stamps has been delivered to
the party to which it is addressed.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Grantee has executed this Agreement, all as of the day and
year first above written.

                  MERCHANTS AND MANUFACTURERS BANCORPORATION, INC.
 
           
 
  By:        
 
  Title:  
 
   
     The undersigned Grantee hereby accepts the Restricted Shares granted
hereunder.
             
 
  GRANTEE:    
 
       
 
 
 
   
ACKNOWLEDGMENT
     The undersigned, spouse of Grantee, declares that he/she takes notice of
all of the terms and conditions (including, but not limited to the restrictions
on disposition of Restricted Shares) of the foregoing Agreement between the
Corporation and the Grantee and that he/she will comply with all of the terms of
the Agreement to the full extent of any interests that he/she may have in the
Restricted Shares.
             
Dated:                     
 
 
     Signature    

 